Lochee, J..
Appellant contends'that, in valuing property which has been sold, within three days of the tax lien date in án arm’s-length transaction, it is unreasonable and unlawful .to ..rely solely on a fair market value, appraisal when the appraiser testifies that he wholly ignored the contemporaneous sale. We agree. .
: .. Section 2, Article XII of the Ohio Constitution, and R. C. 5713.01 require real property.to be taxed at its “true value in money.” The best evidence of true value is the actual sale of the property in an arm’s-length transaction. *131State, ex rel. Park Investment Co., v. Bd of Tax Appeals (1964), 175 Ohio St. 410; In re Estate of Sears (1961), 172 Ohio St. 443; Grabler Mfg. Co. v. Kosydar (1975), 43 Ohio St. 2d 75.
The present canse must be analyzed in light of this accepted legal principle. The only new factor presented by this case is that an entire aluminum processing division was purchased and the cost of each individual item of real and personal property was not stipulated. Appellant’s attempt to allocate the sales price among the eight plants and to further allocate it to each item of real and personal property of the individual plant by using APB 16 was rejected. The record does not show that appellant’s allocation resulted in a distorted valuation of the real property. However, the board rejected the accounting principle, stating that its objective was inconsistent with a determination of true value, and hypothesized a factual situation where the application of APB 16 could result in a zero book valuation for real property. The board should have determined, under the specific facts of this case, whether appellant’s allocation resulted in a distorted valuation of the real property.
After rejection of appellant’s allocation, the board, with the minor unexplained increases of $10 in the true value of the land and $20 in the true value of the buildings, reached the same valuation arrived at by appellee. No explanation of the method used in determining this value was presented by the board. Apparently, the board adopted the fair market value appraisal made by appellee, despite testimony by appellee’s appraiser that he ignored the contemporaneous sale of the property.
In the present case, the best evidence of true, value of the real property is the sale in an arm’s-length transaction within three days of the tax lien date and not appel-lee’s appraisal. See Grabler Mfg. Co. v. Kosydar, supra (43 Ohio St. 2d 75). In fact, the Board of Tax Appeals has recently held that the allocated purchase price, not the subsequent appraisals, was determinative of the “true value’’ *132of the items. Indian Head, Inc., v. Collins, BTA No. D-63 (March 11, 1976); Wayne Corp. v. Collins, BTA No. D-204 (March 15, 1976). The facts set forth in these, two eases bear a striking resemblance to the facts of the instant case. Of particular interest is the situation in Indicm Head, supra. This case involved the acquisition of a plastics division for a total purchase price without any separation as to the value of the real or tangible personal property at the six locations purchased. Subsequent to the lump-sum purchase, an appraiser was employed to appraise the purchased assets and make an allocation of the purchase price as to real property, machinery, equipment, furniture and fixtures in the six locations. Following the rationale of Grabler Mfg. Co., supra, and Hark Investment Co., supra, the board determined, in Indian Head, that the allocated purchase price more adequately represented the true value than a subsequent reappraisal.
The board’s decision in the present ease, accepting the appellee’s appraisal, despite an arm’s-length sale within close proximity to the tax lien date, and rejecting APB 16, thereby avoiding a determination upon appellant’s allocation of the purchase price, is unreasonable and unlawful.
Therefore, the decision of the Board of Tax Appeals is réversed, and the cause is remanded to the board for a determination consistent with this opinion.

Decision reversed.

O’Neill, C. J., Herbert, W. Brown and Sweeney, JJ., concur.
Celebrezze and P. Brown, JJ., dissent.